Case 1:19-cr-00103-JLS-HKS Document 76-1 Filed 04/30/21 Page 1 of 25




                    United States v. Shane Guay

                       19-CR-103-JLS-HKS




DEFENDANT'S
 EXHIBIT A
     Case 1:19-cr-00103-JLS-HKS Document 76-1 Filed 04/30/21 Page 2 of 25




Angel Lycett



Portville, NY 14770




Jannary 14, 2021



To the Honorable Judge John L. Sinatra, Jr,

I am writing this letter on behalf of Shane Guay. Shane and I have been dating for over 3 years
and have been close friends for much longer. In this time, he has gone through many hardships
and struggles but has proven to be capable of overcoming those hindrances and become a
wonderful man of responsible character. As just an average person in the community, Shane is a
reliable kind man always looking to help someone in need. As a partner Shane is a loving and
dedicated fiaqce and stepfather to my three young children (3, 4, and 6 years of age). He is
adored by his family and had always been the caretaker for his elderly grandparents whom have
Alzheimer's and dementia. His grandfather passed away while Shane was under home
incarceration which was extremely difficult for him. Even with this struggle Shane proved he
could handle it and get through it without issues. He is hardworking and caring for anyone whom
crosses his path.

My name is Angel Lycett and I am Shane's fiance. I wanted to write this letter in hopes of
bringing insight and clarity to the bad decision Shane had made in his past and the steps he has
taken to better himself and assure nothing like this would ever happen again. Shane has
confessed to me, so many times, the serious lack of judgement he exhibited at the time of the
incident. I have seen Shane cry uncontrolable at the thought that he could've done these things.
He has exhibited and expressed both remorse and a strong desire to address the personal issues
he was facing at the time of the incident. Shane made bad decisions. This is undeniable. But the
bad decision he is being punished for is only a result of tough times and bad decisions he had
made prior. Shane, at the time of the incident was grieving for his father who had unexpectedly
had a stroke and ultimate died as a result. Shane's grieving process, although not proper, was to
turn to drugs and alcohol. At this time Shane was inebriated the majority of the time he was
awake and he also attempted suicide multiple times. I honestly believe that Shane didn't even
have a clear enough head to realize the severity of the decision he was making. Still, to this day,
he doesn't remember much of what he is being accused of. Through many long deep thoughtout
talks Shane and I have recalled some of the incident. Shane did have an Instagram he was
sending messages from and talking to females on. However, Shane had sent thousands of emails
      Case 1:19-cr-00103-JLS-HKS Document 76-1 Filed 04/30/21 Page 3 of 25




to many different females and he was no paying attention to age. He sent so many messages in
  •      •   •    I ne would answer. Not only children but adults of all ages received messages.
                 I.



. . . . . k out young children soley. He was a wounded male looking for comfmt in any
place he could find it. This is not an appropriate response to an issue but it was his way of
i i l i i i i i i s time Shane has done a lot of healing. He has become a different person and he


Shane has been clean since 2017. His sobriety is something he has prided himself on and has
really paved his way for the other changes he has made to better his life. He has recovered
mentally and through counseling and medication he has gotten his depression and anxiety under
control. He talks about how he is feeling when he need to and opens up about things that are
bothering him mentally. He took the initiative to go back to school and take the TASC class and
in 2018 and in January of 2019 he received his High School Equivalency Diploma. He took on,
with me, the care ofmy three children after their father (my ex-husband) abandoned us. He help
me care for my children and became their father while I fought and continue to fight stage 3
Non-Hodgkin's lymphoma. Shane is the person who convinced me that ,I needed to start
treatment for my cancer. I was rediagnosed towards the end of2018 but didn't wantto receive
treatment because I knew the chemotherapy would make it difficult if not impossible to care for
my children. Shane took on the responsibility of helping me with my children so I could begin
receiving the medical care I needed. I found out I was pregnant with his baby in January 2019
but In June of2019 I lost the baby. At 24 weeks gestation I had to deliver our daughter alone
because Shane was under home incarceration at the time and he never got the chance to hold or
see his baby girl. Still even with the stress of losing his only biological child he has stayed strong
mentally and hasn't slipped from his sobriety or orders he's had from the comt or his probation
officer.

Shane has come a very long way from the person he was in 2016. He is a good, respectable man.
I need him in my life. I am not saying people should not have to pay for their crimes. I spent
many years in college to get a duel degree in Psychology and Criminal Justice. I spent several
years working at Cattaraugus Community Action as a Victim Specialist where I specialized as a
sexual assault counselor. I have always been victim oriented. What I am saying, though, is that
Shane has already spent nearly 2 years under Home Incarceration where he was confined to his
bedroom for the most part. His bracelet would alert in many portitions of his home so his room
was all he seen for 21 out of24 hours of the day, if not less. He was a model detainee. He was at
every counceling appointment even when the drive was 2 hours away in the middle of a snow
storm. He is most certainly not the same man he was years ago.

The court has said numbers such as 5 years in prison and even up to 20 years in prison. Even 5
years seems like such a harsh punishment for a man like Shane. He is committed and driven to
be a good person who he and everyone around him can be proud of. I know that what I am
asking for here is alot but I hope it might be considered. A lower sentence with his 2 years he
served under home incarceration taken into concideration. Please give Shane a break to prove
    Case 1:19-cr-00103-JLS-HKS Document 76-1 Filed 04/30/21 Page 4 of 25




himself with the knowledge that a repeat offence would cause him to be prosecuted to the fullest
extent of the law.

Shane isn't a hardheaded criminal. He is just a man who made a bad choice and who has put all
of his being into becoming a better person. Please remember that this took place over the course
of a day and a half, quiet a long time ago, and nothing similar ever took place before or again.
Also, Shane is very different today then he was back then. He would NEVER repeat any of these
actions. The man you know from listening to the facts of the crime is not the same man that has
stood before you in court.

Thank you for taking the time to read my letter and I hope you will take my plea into
consideration.

Sincerely,




Angel Lycett
Case 1:19-cr-00103-JLS-HKS Document 76-1 Filed 04/30/21 Page 5 of 25




                    United States v. Shane Guay

                       19-CR-103-JLS-HKS




DEFENDANT'S
  EXHIBIT B
  Case 1:19-cr-00103-JLS-HKS Document 76-1 Filed 04/30/21 Page 6 of 25




Deborah Myers




Jamestown, NY 14701




December 9, 2020



To the Honorable Judge John L Sinatra, Jr,

         Hi, My name is Deborah Myers. I am Shane Guay's aunt. I have had the pleasure of
watching Shane grow up. His younger years he lived in Jamestown and he moved in 1997. We
have always been a very close family. Shane lost his dad in 2011. They moved to Olean. Shane
was a big help to his mother and his grandparents. The grandparents needed alot of help. The
snow, the mowing, household work, medications. Shane was always the one willing to help out.

         Shane is a person of good moral character. I realize that might seem hard for someone
who doesn't know him to believe given the circumstances, but it is true nonetheless. I have
seen Shane go through ups and downs but all the while I have been convinced that he is a
decent person at the core. He just needs more people to believe in him so that he can become
the person I know he can be.

         I know that Shane has made a bad decision but I also know that he has been incredibly
remorseful and hurt by his own decisions. He has been more than willing to do whatever it
takes to prove himself to be a good person. In order to do this he does need an oppertunity for
a second chance. I recognize that Shane broke the law and everything has consequences. I just
hope that you will recognize the power you have in regaurd to the future of this man and make
a fair decision so he has a chance at a fulfilling life after this.

Thank you,




Deborah Myers
Case 1:19-cr-00103-JLS-HKS Document 76-1 Filed 04/30/21 Page 7 of 25




                    United States v. Shane Guay

                       19-CR-103-JLS-HKS




DEFENDANT'S
 EXHIBIT C
  Case 1:19-cr-00103-JLS-HKS Document 76-1 Filed 04/30/21 Page 8 of 25




 Diane Guay



 Olean, NY 14760




 January 24, 2021



 To the Honorable Judge John L. Sinatra, Jr,

         I am writing this letter on behalf of my son Shane M. Guay. Shane was always a kind
 hearted child and teenager. He could never do enough for others. Teachers often told me how
 respecful and kind he was. He was always helping his father and myself. His father died on
 February 23, 2011 and it broke Shane's heart. I realize people die all the time but I also know
 how differently everyone handles their grief. He handled this death harder than anyone in our
 family. I seen Shane internalize the pain and allow it to break his spirit and cause him to make
 bad decisions. I've seen Shane grow alot since then and become much stronger and more open
 about his mental health when he is struggling.

         My parents were getting dementia over the last bunch of years and I became their
 caregiver while also working 50+ hours per week. Shane would stop anything he was doing to
 be there to give them their medications and get meals ready for them. My father fell alot and
Shane would go over day and night to pick him hip off the ground and care for him. He is a
reliable and loving man. He has always put others needs before his own.

        As an adult I watched Shane become a great man. Again, always willing to help people
out. I watched him grow into a family man as he was dating his fiance Angel. Her health issues
have always been his main concern and he takes care of her better than anyone could. He was
always patient and caring with her children. Those kids, Angel's family and even Angel's ex
husband love and respect Shane. I have recieved calls from Tim, the children's family,
expressing how upsetting it is that Shane is gone. He knows that Shane is not the same person
as he was during his darkest moments.

        While on home incarceration for the past year and 8 months, Shane cleaned my house,
made meals, helped me after my surgery and cared for his fiance who has cancer. He followed
probation as expected. He went to all of his meetings in Buffalo, 2 hours one way, even when
road conditions were hazardous. He was mainly confined to his bedroom only. When he would
be making meals or cleaning anywhere outside of his bedroom he would recieve calls from his

                                               1
 Case 1:19-cr-00103-JLS-HKS Document 76-1 Filed 04/30/21 Page 9 of 25




probation officer because his braclet was reading wrong. Most days he would be in his room
day and night because he wouldn't want to risk the bracelet going off. He never complained
about this. He just wanted to prove that he was willing to do anything he had to do. I was
informed by his fiance that the almost 2 years spent on home incarceration would not count for
anything when it comes to time served. This is so disappointing to me__ because he was confined
to a bedroom smaller than the cell he is living in now. He gained nearly 70 pounds and high
blood pressure during this time. I would like to ask you to take this into concideration when
sentencing him.

        I know what Shane did was wrong but I also know that he regrets it so much. There
were days Shane would break down and cry to me about how he couldn't understand the lapse
in judgement. He can't understand how he could allow himself to make such a terrible decision.
He has felt digusted with himself because that is not the type of person Shane truely is. If there
was anything he could say or do to take it back I know he would. I am here to beg for another
chance for my son. It's difficult for the people who know Shane personally to watch him be
judged for something his did during such a bad time in his life. It's hard to know that he has
grown so much and put so much effort into becoming a better person between the time the
incident took place and now. It's terrifying to know that he will be punished for this mistake for
the rest of his life regardless of how much time he is sentenced to. Im asking you to give Shane
a chance to redeem himself. Please show mercy when sentencing him because he is not a
dangerous man and he will not make you regret your decision. He will prove to everyone that
what happened in the past will never be repeated.



Thank you for your time and concideration,



Diane Guay




                                               2
Case 1:19-cr-00103-JLS-HKS Document 76-1 Filed 04/30/21 Page 10 of 25




                    United States v. Shane Guay

                       19-CR-103-JLS-HKS




DEFENDANT'S
 EXHIBIT D
Case 1:19-cr-00103-JLS-HKS Document 76-1 Filed 04/30/21 Page 11 of 25




                                         FROM THE DESK OF


                               REV. MARK A. LATA




    December 21, 2020


    Dear Judge,

    I am writing this letter in regards to my nephew Shane Guay. I have been in the
    ministry for over 30 years, serving in many different ways. As youth pastor for over 8
    years and as a senior/lead pastor. I have had the privilege of serving the Cortland
    County Jail ministry as a rotating pastor conducting monthly church services. Six years
    ago I left Cortland and moved to Jamestown, NY. to be closer to family and I opened a
    restaurant.

    Shane has expressed remorse and shame for his actions. To my knowledge he has
    written his feeling down in few letters to his mother confessing his sorrow. The times I
    have visited Shane at his home under house arrest I have never herd him complain. I
                                                          1


    know he has probably complained but not to me. When his father passed away I
    conducted the funeral services. The loss of his father was very difficult for Shane. It
    seems he had no direction for his life and no.plan or purpose.

    Over the last twenty months I have observed family and friend coming together to
    support Shane. I know Shane was cleaning and making meals for his family while
    confined to his home. Your Honor, I have witnessed his kindness and care he had
    given my mom and dad over the years. They lived across the street from him and
    whenever we called on Shane he was right there to help out. We are a dose family
    and will be here for him.

    I believe in Shane. I think he has a soft heart in a hard shell.



   Sincerely yours,




   Rev. Mark A. Lata




              79 ALLEN STREET     JAMESTOWN, NEW YORK 14701            607-745-7239
Case 1:19-cr-00103-JLS-HKS Document 76-1 Filed 04/30/21 Page 12 of 25




                    United States v. Shane Guay

                       19-CR-103-JLS-HKS




DEFENDANT'S
 EXHIBIT E
 Case 1:19-cr-00103-JLS-HKS Document 76-1 Filed 04/30/21 Page 13 of 25




 Paul Kenyon



 Portville, NY 14770




 March 9, 2021



 Your Honor Judge Sinatra,

 I write to you regarding the fate of Shane Guay, a young man who made a terrible desicion in a
 time in his life where only darkness and confusion engulfed his heart and soul. His father passed
 away and with his passing, he took so much of Shawn's being. He and his dad were closer than
 the closest of siblings. He found himself sinking into an abyss of drugs and alcohol as well as
 allowing so called friends to convince him he would feel better if he could forget and remove
 the pain. He followed this path for nearly two years until his true friends and family pulled him
 up and away from the path of self destruction he was so quickly traveling.

Your honor, Shane did something that was shocking, but this is not the generous, loving young
man I've grown to know and love over these past few years. I'd like to describe how loving and
caring Shane is.

Shane met the granddaughter of a woman I've known for over 50 years. I met her grandaughter
Angel and her parents over 11 years ago when she was just 15. At the time Shane met Angel she
had three children and in the process of a divorce Angel was just 22 and had been diagnosed
with ovarian cancer after the birth of her first child. After a nearly two year battle she was given
the good news she was in remission. A year later she was again diagnosed as having breast
cancer. I stepped in to help take care of her daughter as her husband wasn't able to cope with
her illness. This illness went on for another year and a half and her family and I did all we could
to make her comfortable.

Angel was having a difficult time through her treatment and her mother was able to convince
her that we all go and play a game called Pokemon Go so she could get exercise, fresh air and
maybe clear her mind of what she was going through. At this time we had all met Shane who
was also participating in the game. Angel's mother and I could see Shane and Angel were
becoming good friends. He was the only one who could make her smile during this horrible time
in her life. Her husband has begun seeing another woman and we all tried our very best to
make her feel wanted and needed. She often threatened to stop her cancer treatment many

                                                 1
 Case 1:19-cr-00103-JLS-HKS Document 76-1 Filed 04/30/21 Page 14 of 25




  times, and Shane was truly the only one who could convince her she mustn't give up hope.

  Angel's husband moved out of their home and Shane would visit often to check on her well
  being. He was also so attentive, kind and considerate. I moved in to assist her during her illness
  to help with the chores as well as assist in any way I could with the children. I'd always
  considered her a daughter and I loved her children as much as I loved my own grandchildren. I
  was always able to help Angel stay level headed during her battle with cancer, but she began
  telling me she just couldn't take it any longer. I thanked God every day that she had met Shane.
  He is one of the kindest and most caring people I'd ever met. Angel's children, Sophia, Emerson
  and Luca adore him and he treated them as they were his own. Your honor, Shane is not a
 threat to these children. I was always present when he visited and I never observed anything
 that would have concerned me. It was a pleasure to help Angel, but when Shane stepped in and
 commited to her and her children, I and her entire family knew she was in the best of care.

 I've spent so much time getting to know this young man. I find it flattering that Shane's mother
 has told me that Shane thinks of me as a dad. Shane fell into a pit of despair when his father
 passed away and he told me he just didn't know where to turn for comfort. His mother did all
 she could in attempting to ease his pain, but it was equally hard for her as well. I've spent an
 enormous amount of time with ,him and he has nothing but remorse for his, what he calls,
 11
      ignorant and stupid desicions. 11

 Your honor, I feel I'm an extremely good judge of character and what I see in Shane Guay is
 nothing but kindness, caring and a loving and quiet young man who shows the utmost respect
 to everyone he comes in contact with. After Shane met Angel he found a new purpose in life.
 He and I were driving to the store together to get some ice cream for the kids and he told me
he was going back to school to get his GED. He told me he wanted to either enroll in college or
perhaps participate in online courses. He wanted to make something of himself so he could take
care of Angel and her children for the rest of his life. There is nothing but goodness in Shane and
I plead with you to see that he doesn't serve a lengthy term of incarceration. I believe he
derserves a second chance and only you, sir can give this to him.

I've moved back in with Angel to help as I did before and it tears my heart out to see her not
only suffer through chemotherapy treatments, but to see her cry whenever her children are
absent. She holds video calls with Shane on a daily basis and I have no doubt whatsoever seeing
his face and hearing his voice gives her the added strength to weather her treatments. Her
daughter Sophia looks forward to talking to Shane and tells him how much she misses him and
wants him to come home.

Your honor, I neglected to explain that Angel also went into remission after treatments for
breast cancer, but she now is battling Non-Hodgkins lymphoma and again is taking
chemotherapy treatments. When she comes home from her treatment she's generally feeling
okay, but days following treatment she's very ill. It breaks my heart to hear her beg to God to

                                                 2
Case 1:19-cr-00103-JLS-HKS Document 76-1 Filed 04/30/21 Page 15 of 25




bring Shane home to her.

Thank you, Judge Sinatra for reading my letter. I too pray Shane can come home soon.



Sincerely,




Paul Kenyon




                                            3
Case 1:19-cr-00103-JLS-HKS Document 76-1 Filed 04/30/21 Page 16 of 25




                    United States v. Shane Guay

                       19-CR-103-JLS-HKS




DEFENDANT'S
 .EXHIBIT F
       Case 1:19-cr-00103-JLS-HKS Document 76-1 Filed 04/30/21 Page 17 of 25




 Timothy Allen Lycctt




 -
 Olean, NY 14760




 December l 5, 2020



 To the Honorable Judge John L. Sinatra, Jr,

         My name is Tim Lycett. I am 29 years old and I'm an Autobody Painter at Shults in Bradford,
 PA. I am Angel Lycett's (Shane's fiances) ex husband. I am the father of Angel's three children. I've
 known Shane since 2017 when Angel and him started dating and I've had a chance to witness the impact
 he has had on Angel as well as my children.

         As much as I wanted to dislike Shane from the very beginning he was hard to dislike. I left Angel
sho1tly after she was diagnosed with cancer for the second time. It was hard for me to watch someone be
sick constantly when I couldn't help. Shane stepped up and convinced Angel to continue treatment and
told her he would take care of the things she wouldn't be able to while she was sick. I, firsthand, know
how big of a responsibility he took on in that moment. He took care of her everyday and made sure she
was healthy and taken care of. He also took care of my kids. When Angel was too sick he was the one
who cared for them. He treated my children as if they were his own. My kids talk about how much they
love and miss Shane everyday. His absence has broken their hearts and devastated them.

          I do realize Shane has plead guilty to a crime that I would normally condemn a person for. The
difference here is I met Shane after this took place. He most ce1tainly made a very big mistake but I know
that the person Shane has become is not the perosn he was then. I watched Shane go back to school and
get his TASC diploma while taking care of Angel and being a standup stepfather to my kids. He was
never disrespectful or had anything bad to say about anyone. He changed my kids life for the better. As a
father, I would never put my children in danger and I can say with certainty that Shane was never a
danger to my children.

         Shane's absence has changed alot oflives and all of them changed for the worst. Angel had been
left without anyone to pick up the slack while she is sick and she was left to fight cancer without the
person who gave her comfort and love, my kids have moments of uncontrollable crying that I usually can
not console, his mother was left without a son.

         I'm asking you to take into account that Shane made his mistakes over the course of a fow days in
2016, during a very dark place in his life, but it wasn't the person he was in 2017 when I met him and it's
certainly not the person he is today. I am sincerly asking for mercy when sentencing Shane. My family
needs him to come home so they can heal, get back to whatever the new normal will look like now and
live their lives once again.
     Case 1:19-cr-00103-JLS-HKS Document 76-1 Filed 04/30/21 Page 18 of 25




        I am really hoping that you understand how hard it is for me to write this considering he is the
man that took my place and know that I wouldn't be writing this unless I was absolutely sure that Shane
deserved a second chance to·prove himself. I know  I'm   not alone in hoping that Shane is sentenced to the
minimum amount ohime with the knowledge that if anything like thls was to ever happen again he would
                                                                                                              L
be charged to the fullest extent. I am confident in saying you would not regret this chance and Shane will
most certainly prove himself to be a changed man. Thank you for taking my Ie~r into consideration and
I'm hoping and I'm praying for the best.

Sincerly,




Timothy Allen Lycett
Case 1:19-cr-00103-JLS-HKS Document 76-1 Filed 04/30/21 Page 19 of 25




                    United States v. Shane Guay

                       19-CR-103-JLS-HKS




DEFENDANT'S
 EXHIBIT G
    Case   1:19-cr-00103-JLS-HKS
      ---------~--- --- -----    Document
                                  -----   76-1
                                            - -Filed
                                               ---   04/30/21 Page 20 of 25




Tina Kozlowski



Olean, NY 14760




March 2, 2021



To the Honorable Judge John L. Sinatra, Jr.

        My name is Tina Kozlowski. I have been an employee for the New York Stale school
system for over 20 years. Prior to working in the school system, I worked as a C01Tectional
Officer at Cattaraugus County Jail in Little Valley, NY. I met Shane Guay about three years ago
when he started dating my daughter Angel Lycett and began living with her and my three
grandchildren. I believe that while working in a correctional facility I became a fairly good
judgement of character. I do believe my initial judgement of Shane's character was correct. Also,
because of the work I do in the school system I have witnessed individuals from all walks oflife,
difference circumstances and difference characters. I have dealt with sexual abuse, people who
have been sexually abused and individuals who are sexual abusers. I do not believe that Shane
has the same character trail of those types of people. However, I do know that depression can
alter one's way of thinking and they can make irrational decisions if not treated properly. He and
I have talked about the circumstances that he's faced with and he explained in great detail how
debilitating the death of his father was. Shane fell into a dark period of his life. Many people like
Shane would be quick to blame everyone else for their wrongs, but Shane has expressed extreme
remorse when discussing the bad decisions he has made.

        Shane has proven lo me that he is a caring man who puts others before himself. I have
watched the differences he has made in both my daughter's life has well as my grandchildren.
When Shane met Angel, she was very hesitant about stmiing Chemotherapy treatment because of
the strain it would place on her while caring for her three children. Shane was the sole person
who was able to convince my daughter to begin treatment. He took on !he responsibility of
caring for my grandchildren as well as my daughter, something her ex-husband could not do. He
was wonderful with my grandchildrei1. He was always patient and gentle. He was a wonderful
role model for them, and they love and respect Shane so much. I also witnessed Shane caring for
his grandparents. Anytime his mom or grandparents called for help he was quick to jump into a
vehicle and go to !heir aid no matter what time of clay it was. Even when I would call asking
Shane for help with anything he never hesitated. I watched Shane grow as a person. He returned
to school and got his GED, he put himself into counseling, he gained control of his depression
and amdety, and I saw his demeanor develop into a much more confident young man.
    Case 1:19-cr-00103-JLS-HKS Document 76-1 Filed 04/30/21 Page 21 of 25




         During my relationship with Shane Guay, I have experienced an individual who is very
respectful, polite, caring, trustworthy and an overall well-rounded man. In addition, Shane is a
family-oriented individual who puts everyone else before himself. Shane has made mistakes and
he is remorseful. Shane is a person with good moral character. I realize this may be hard to
believe given the circumstances, but I know it is true. He is willing to do whatever it takes to
make reparations but to do that he needs you to give him the opportunity for a second chance. I
recognize that Shane broke the law, however I do not believe every individual deserves equal
punishment because every circumstance is different. Shane was in a very vulnerable place in his
life at that time. I hope you recognize the power you yield regarding his future and make a fair
decision. Thank you for taking the time and consideration in reading my letter.



       Sincerely,




       Tina Kozlowski
Case 1:19-cr-00103-JLS-HKS Document 76-1 Filed 04/30/21 Page 22 of 25




                    UnUed States v. Shane Guay

                       19-CR-103-JLS-HKS




DEFENDANT'S
 EXHIBITH
 Case 1:19-cr-00103-JLS-HKS Document 76-1 Filed 04/30/21 Page 23 of 25




 William Lata



Jamestown, NY 14760




January 29, 2021



To the Honorable Judge John    L Sinatra, Jr,
        I am Shane Guay's uncle Willie Lata, I have known Shane his whole life. Shane lives in
Olean across the street from my parent's house. I live in Jamestown. {My parents no longer live
there because my father passed awaya nd my mother is in assistant living) When I would come
fora visit with my parents there was always work to do. I could always count on Shane for
whatever I needed. He was always there for me and my parents. Shane also took care of their
medical needs whenever needed.

        I am aware of the charges Shane is facing and know the time he could be looking at
when sentenced. I also know Shane regrets what he did. He is not the type of person that
requires a long prison sentence to learn a lesson. Shane would never repeat the decisions he
has made because he is not that type of person. Shane has grown tremendously since that time
in his life. He has gone back to school and got his diploma, he has started counceling and healed
from past traumas of his own, he has met a wonderful and supportive woman who he loves and
supports and he is a different person all around.

        Shane has been under home incarceration for the last 18 months and followed all the
rules he was given without complaint. Shane has a great support system when he comes home.
His mother and his fiance miss Shane and need him home in the worst way. I am hoping that
you will give Shane a chance to reclaim his life and prove to everyone that the biggest mistake
of his life does not define the type of person he actually is. I appeciate your time and hope you
will take my words into concideration when sentencing Shane.




                                                1
Case 1:19-cr-00103-JLS-HKS Document 76-1 Filed 04/30/21 Page 24 of 25




                    United States v. Shane Guay

                       19-CR-103-JLS-HKS




DEFENDANT'S
  EXHIBIT I
          Case 1:19-cr-00103-JLS-HKS Document 76-1 Filed 04/30/21 Page 25 of 25




     To the Honorable Judge John L. Sinatra, Jr,

              I would like to give some insight as to why I am sitting here today. In February of 2011 I lost my
     father unexpectedly to a stroke. After 4 days of sitting at Millard Filmore Hospital and countless surgeries
     he lost his life. Still being a teenager at the time, with the mindset that my parents would live forever, I
     began spiraling into a depression. Not even two months later I lost one of my grandfathers to cancer. This
     only made my state of mine worse. Over the next few years, sadly, I turned to various drugs to comf01t
     myself. I often thought of suicide. I have always struggled with bottling in my emotions and I know that
     my mental state has suffered because of it .

                During the time of the incident, I am here for, I blindly messaged many females of all ages. I
       hadn't paid any mind to who they were, where they were from, or their ages. A decision I regret every
       day. At that time, I was solely searching for attention while paying no mind to where or who it was
       coming from. I was looking for comfort. I was at a very low point in my life, with so much grief,just
       attempting to let out all my major bottled up feelings. I was so blinded by grief that I made very absurd
       decisions. I feel so much remorse for this. The person I was then is not the type of person I would like to
       be known for, nor is it who I really am. Since the incident has taken place, I have done a lot of healing. I
       found help, I started taking medication for my anxiety and depression. I went back to school and got my
       T.A.S.C. diploma with the gracious help of my fiance that has been my rock, helping guide me to be a
       better person. She got me to open up and talk about my feelings rather than holding them in. I know this
       doesn't change the bad decisions I have mad but I most definitely not the same person I was at that time. I
       will never be that person. '!he mindset I was in is no excuse, it was vile, grotesque, and completely
--. ~ _unn~sary. It is sometl1ing 1 wiU_ney~r.forgive .my~elf for,_ ___ _ _        . ___ ______

             Over the time since the incident, I have been attending multiple one on one counseling' s, as well
    as a group counseling. All three have honestly been a major help to me. They have helped me so much
    that I plan to get my own counselor after this to keep up the help they started.

              To the girls and their families, I would never expect forgiveness. I still would like you to know
    that I sincerely apologize for my actions. I never intended to cause damage or harm to anyone. I realize
    that my lack ofjudgement was vile and wrong. I would like you to know that every second of the day I
    feel sorrow and remorse for what I did. I wish so badly that I could turn back time and take back
    everything. There wiJl never be words that could truly express how sony I am. I beat myself up mentally
    and emotionally, daily, for what I have done. The massive feeling of guilt, remorse, and disgust tears me
   up at night. I know that this might not give you any peace of mind, but I can say with certainty, I am not
   the monster I was then. I have grown so much since then and have worked so hard to fix the issues I had
   within myself All I want is to continue living the life I have started with my fiance and her children and
   to be able to protect them fioni"the pain ram causing them by-an·ofthis. I hope maybe some day·· ---
   forgiveness may be an option in your mind. Please know that I will never forgive or forget the cruel
   things I have done. I will remember this forever and I will use this experience as a reminder and lesson to
   continue being the man I am supposed to be. The man I know I can be.

   Sincerely,
